Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helsley (US 2018/0285250, Helsley hereinafter) in view of Ahmed (US 2019/0036678, Ahmed hereinafter) and Ashrafi (US 20180242162, Ashrafi hereinafter) .

As to claim 1, Helsley teaches a method for providing a Service Bus (e.g., “Messsage Bus Microservice 415”, FIG. 4) comprising: 
 	providing a communications system between mutually interacting software applications (e.g., “software containers”), including a plurality of microservices (e.g., para 37, “A container-based analytics appliance may be built from a collection of interconnected microservices (or "tools") hosted on respective software containers managed and launched using a container manager system (e.g., 245). The container manager 245 may include logic 
 	an internal bus (e.g., “Bus 305”, FIG. 3, see para 46-47, “a software bus 305 to enable intercommunication between the containerized tools (e.g., 310, 315, 320, 325, 330)”, “The software bus itself may be implemented as a set of microservices (e.g., an odd number (e.g., 3 or 5) of messaging microservices”. Also, see FIG. 4, “415 Message bus micriservice”); 
 	a data store (e.g., “445”, FIG. 4) in communication with the internal bus; 
 	a data access object (e.g., “435”, FIG. 4) in communication with the internal bus; 
 	a message exchange object (e.g., “410”, FIG. 4) in communication with the internal bus;  and 
 	a restful Application Programming Interface (API) bus (e.g., “REST API”, FIG. 7, para 61, “web services 705 may be provided to implement API driven interfaces and driven through user interaction. Web services 705 may include such interfaces such as a representational state transfer (REST) API” for “the collection of microservice tools used to implement the appliance”) in communication with the data access object, the message exchange object; and  
 	providing a messaging service (e.g., “410”,“415”, FIG. 4, see para 47, “A message bus microservice 415 may also be provided to implement a software bus of the appliance and enable intercommunication (over the bus) between other tools (e.g., 410, 420, 425, 430, 435, any installations or updates of the microservice files should that microservice manager service 545 determine that the requisite microservice files of the appliance are not present. The microservice manager service 545 can effectively check that the configuration files, microservice files, and container image files are available and up-to-date, before the particular container manager acts to create and launch the containers and their microservices from this data”), marshaling use of redundant services (e.g., para 47, “the operating system 235 and manage the deployment of each of the containerized tools (e.g., 410, 415, 420, 425, 430, 435, 445) provided to implement the appliance” and “to condition the launch of a subsequent service (e.g., 540) for launching the container manager upon the container preparation service 535” in para 53), and providing commodity services (e.g.,  para 22, “Components, such as particular diagnostic or data analytic tools, event handlers, or databases, may each be hosted in a respective one of these containers”).  
 	However, Helsley does not teach the mothod providing the Service Bus for telecommunications infrastructure, mutually interacting software applications of the telecommunications infrastructure, including a plurality of telecommunication microservices and the microservice comprising  a MAPReduce engine in communication with the internal bus; the restful Application Programming Interface (API) bus in communication with the MAPReduce 
 	Ahmad teaches  providing  Service Bus (e.g., “ micro-service communications”,  FIG. 20) for telecommunications infrastructure (e.g.,  para 419, “micro-service communications “ for “peer-to-peer, distributed computing and/or cloud based network systems are equally enabling on private, public and/or hybrid network infrastructures. A user of such information providing/retrieval service accesses computers providing the information service via networks from various computers or terminals”, “data management and retrieval on the server computer for providing information service are typically performed by a database management system (herein below, called a DBMS)” in para 376), a microservice (e.g., “2015”, “2030”, “2050”, FIG. 20) comprising  a MAPReduce engine (e.g., “216”, FIG. 20) in communication with an internal bus (e.g., para 416,  “The Hadoop 2016 is a MapReduce framework used for distributed storage and processing of very large datasets (of the "Dark Pool") on computer clusters built from commodity hardware”, see FIG. 20); a restful Application Programming Interface (API) bus (e.g., “RESTful (Representational state transfer) API”) in communication with a data access object (e.g., “ Data Scoop 2057”, “data blocks“, “data manager” FIG. 20 ) ,  message exchange object (e.g., “Query Response 2067”, “query analyser”, FIG. 20) and  the MAPReduce engine (e.g., para 419-420, “The fifth layer 2050 supports user interfaces and micro-service communications using API such as the RESTful (Representational state transfer) API”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
 	Ashrafi teaches providing a communications system between mutually interacting software applications of the telecommunications infrastructure (e.g., para 43,  “Various telco, enterprise and consumer applications 402 utilize various photonic and radio resources 404 through a number of control layers 406”, see  FIGs. 4 and 5), including a plurality of telecommunication microservices (e.g., “1804”, FIG. 18. Also, see para 46, “virtualized network functions 534 include access CP functions 536, distributive core functions 538 and management analytics 540. Another group of virtualized network functions 542 exist upon the virtualization layer 532 within the core cloud network 521. These functions include packet core functions 544 and management analytics 546”), providing a telecommunications infrastructure messaging service (e.g., FIG. 6) , a telecommunications infrastructure synchronization service (e.g., “202_, FIG. 6) and a telecommunications infrastructure persistence service (e.g., “604”, FIG. 6, see para 49-50, “virtual network functionalities (VNFs) and virtual transport paths are mapped on the sliced network topologies”. Also, see para 47, “edge cloud orchestration functionalities 548 are implemented within the core cloud network 521. Cloud orchestration functionalities 550 are implemented on top of the virtualized network functions 542”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Helsley and Ahmad by adopting the teachings of Ashrafi to provide  “an optimal user experience based on LTE and 5G capabilities, such as high bandwidth and rates of high frequency, network coverage and reliable mobility of low frequency, and accessible Wi-Fi. This 



As to claim 2, Helsley teaches  wherein providing commodity services include at least one of event handling (e.g., para 22, “event handlers”), data transformation and mapping, message and event queueing and sequencing, security and exception handling, protocol conversion, and enforcing quality of communication services.  

As to claim 8, Helsley teaches   actively monitoring at the application level (e.g., para 25, “system monitor external or internal (natively or added) to a subject system may monitor the system and report performance characteristics of the system, transactions attempted or completed using the system, and other attributes of the system”).  

As to claim 10, see rejection of claim 1 above. Helsley teaches further a system for providing a Service Bus, including at least one processor executing software instructions (See FIGs. 2 and 3). 

As to claims 11 and 17, see rejection of claims 2 and 8 above.
 
As to claim 19, see rejection of claim 1 above. Helsley  teaches further a non-transitory computer-readable medium containing instructions (see para 17-18).

Claims 3-6, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Helsley (US 2018/0285250, Helsley hereinafter) in view of Ahmed (US 2019/0036678, Ahmed hereinafter) and Ashrafi (US 20180242162, Ashrafi hereinafter), as applied to claims 1, 12 and 19  above, and further in view of Larish et al. (US 2019/0149425, Larish hereinafter).

As to claim 3, Helsley and  Ahmad do not teach wherein the messaging service provides messaging infrastructure between a Self Organizing Network (SON) manager on different HetNet Gateways (HINGs) to communicate and share required information.  However, Larish teaches wherein the messaging service provides messaging infrastructure between a Self Organizing Network (SON) manager on different HetNet Gateways (HINGs) to communicate and share required information ( e.g., para 71, “a SON manager 315” for “Heterogeneous Networks (HetNets)”, “a packet data” in para 42-43). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Helsley and Ahmad by adopting the teachings of Larish to “enable discovery and optimization of base station neighbor lists, modification of antenna tilts or directions to improve coverage or capacity, changes to handoff parameters to reduce handover drops, route optimizations, load balancing of data traffic, and/or other types of parameters that previously required laborious procedures to be executed manually” (See Larish, para 20) .

As to claim 4, Helsley teaches  wherein the messaging service further provides one-to- many and one-to-one communications (See FIG. 3).  




As to claim 6, Helsley and  Ahmad do not teach  wherein the synchronization service provides communication and synchronization between different Self Organizing Network (SON) managers such that only one SON manager performs a task.  However, Larish teaches wherein a synchronization service (e.g., “350”, FIG. 3)  provides communication and synchronization between different Self Organizing Network (SON) managers such that only one SON manager performs a task (see FIG. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Helsley and Ahmad by adopting the teachings of Larish to “enable discovery and optimization of base station neighbor lists, modification of antenna tilts or directions to improve coverage or capacity, 

As to claims 12-15, see rejection of claims 3-6 above.

As to claim 20, see rejection of claim 2 above . However, Helsley and  Ahmad  do not teach  wherein the messaging service provides messaging infrastructure between a 51Attorney Docket No.: PWS-72562US01 Date of Deposit: July 31, 2019 Self Organizing Network (SON) manager on different HetNet Gateways (HINGs) to communicate and share required information. Larish teaches wherein the messaging service provides messaging infrastructure between a 51Attorney Docket No.: PWS-72562US01 Date of Deposit: July 31, 2019 Self Organizing Network (SON) manager on different Heterogenous Network (HetNet) Gateways (HINGs) to communicate and share required information ( e.g., para 71, “a SON manager 315” for “Heterogeneous Networks (HetNets)”, “a packet data” in para 42-43). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Helsley and Ahmad by adopting the teachings of Larish to “enable discovery and optimization of base station neighbor lists, modification of antenna tilts or directions to improve coverage or capacity, changes to handoff parameters to reduce handover drops, route optimizations, load balancing of data traffic, and/or other types of parameters that previously required laborious procedures to be executed manually” (See Larish, para 20) .


Claims 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Helsley (US 2018/0285250, Helsley hereinafter) in view of Ahmed (US 2019/0036678, Ahmed hereinafter) and Ashrafi (US 20180242162, Ashrafi hereinafter), as applied to claims 1, 6, 8, 10 and 17  above, and further in view of Larish et al. (US 2019/0149425, Larish hereinafter) and Mody et al. (US 2017/0208474, Mody, hereinafter).

As to claim 7, Helsley, Ahmad and Larish do not teach  providing, by the synchronization service, synchronized communications between different SONMgrs.  However, Mody teaches providing, by the synchronization service, synchronized communications between different  Self Optimizing Network Managers (SONMgrs) (see FIG. 1). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Helsley, Ahmad and Larish by adopting the teachings of Mody to “the information moving in the forward direction needs to be delivered to the end users in a timely fashion, securely, and with low latency” (See Mody, para 69) .

As to claim 9, Helsley, Ahmad and Larish do not teach   wherein actively monitoring includes monitoring a latency of messages . However, Mody teaches  wherein actively monitoring includes monitoring a latency of messages (See FIG. 3B). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Helsley, Ahmad and Larish by adopting the teachings of Mody to “the information moving in the forward direction needs to be delivered to the end users in a timely fashion, securely, and with low latency” (See Mody, para 69).

.


Response to Arguments

 Rejection of Claims under 35 U.S.C. 6 103
	Applicant argues in pages 10-11 that:
 	 “Claim 1 has been amended to further define certain elements of telecommunications infrastructure. Halsey and Ahmed, taken alone or in combination fail to disclose or suggest a telecommunication infrastructure as recited in claim 1”.

 	In response, Ashrafi (US 20180242162) is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194